Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8, 11-14, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the phrase "honeycomb-like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).  Substitution of “honeycomb gel” for --honeycomb-like gel -- would be deemed necessary to avoid an issue of indefiniteness. 
As to claim 6, the term “a” before –pressure-- is missing. 
As to claim 8, substitution of “a ratio of maximum pressure to average pressure” for --the ratio of maximum pressure to average pressure-- to avoid an issue of insufficient antecedent basis for this limitation in the claim.
Further, it is not clear what is meant by the contact area.  Does Applicant want to convey the contact area between the individual and the cushion? 
 As to claim 11, substitution of “a maximum pressure” for --the maximum pressure -- to avoid an issue of insufficient antecedent basis for this limitation in the claim.
As to claim 13, substitution of “an average pressure” for --the average pressure -- to avoid an issue of insufficient antecedent basis for this limitation in the claim.
As to claims 16 and 17, it is unclear whether the first layer and the second layer are the same or different than the first sublayer and the second sublayer respectively.   Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,413,458 to Pearce (hereinafter “Pearce”) in view of JP 2005/046405 (hereinafter “JP’405”).
Pearce discloses a cushion comprising a cushioning element 9601 of a hollow column gel core surrounded by foam borders, a foam base and a foam top, a memory foam layer 9602 and a stretch knit cover 9603 (figure 96).  The foam base reads on the claimed third layer. 

    PNG
    media_image1.png
    359
    477
    media_image1.png
    Greyscale

	The hollow column gel core shown in figure 10 corresponds to the claimed first layer.  
	Pearce further states that the cushion is useful as a wheelchair cushion (column 17, lines 35-40). 
	Pearce does not specifically disclose the cushion comprising an anti-slip cover encapsulating all the layers thereof.  
JP’405, however, discloses a wheelchair cushion comprising a core material made of multiple foam layers, an anti-slip cover member and the core material inserted inside the anti-slip cover member (paragraphs 11 and 12).  The anti-slip cover member is made of a knitted cloth and a urethane layer provided on the knitted cloth, and an anti-slip material having a plurality of dots provided on the urethane layer (paragraphs 19 and 20; and figure 2).  The anti-slip material makes it difficult for the cushion to slip from the wheelchair (paragraphs 15, 31; and figure 4b).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the anti-slip cover member disclosed in JP’405 for the cover disclosed in Pearce motivated by the desire to make it difficult for the cushion to slip from the wheelchair. 
As to claim 4, JP’405 discloses the urethane layer of the cover member is impervious to water (paragraph 8). 
As to claims 6 and 7, the cushioning material distributes pressure on an object being cushioned in a manner that is even and without pressure peaks (column 1, lines 35-40).
As to claims 8-10, it appears that the hollow column gel core of Pearce is structurally and chemically the same as the first layer of an elastomeric gel material of the claimed invention.  Therefore, the examiner takes the position that a ratio of a maximum pressure to an average pressure calculated from pressure mapping measurement, measured as the cushion is in use by an individual ranging from 1.6 to 5.0 would be present when the contact area between the cushion and the individual is from 86 to 96% as like material has like property. This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 
	
As to claims 11-14, similarly, a maximum pressure of less than 120 psi measured by pressure mapping when the contact area is from 86 to 96% would be present in view of identical hollow column gel core.  
As to claim 15, the hollow column gel core comprises a secondary support wall extending from one locus on the cell wall to another locus on the cell wall (figure 10).  

    PNG
    media_image2.png
    561
    589
    media_image2.png
    Greyscale

As to claims 16 and 17, the hollow column gel core comprises a plurality of columns 1502, each having a longitudinal axis 1503, a column top 1504 and a column bottom 1505 (figure 15).  The column 1502 has side walls 1507 and 1508, each of which having three distinct steps 1509, 1510 and 1511.  The hollow column gel core thus has three sublayers having different sizes of columns.  Accordingly, the extent to which a normal force applied to a cell is transmitted to adjacent cells is different in each sublayer.  

    PNG
    media_image3.png
    361
    402
    media_image3.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hai Vo/
Primary Examiner
Art Unit 1788